(aIGINAL                                             08/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0360


                                        DA 21-0360
                                                                      FiW)
ELGIN FABER AND COLLEEN FABER,                                         AUG 2 3 2022
                                                                     Bowen Greenwood
                                                                   Clerk of Supreme
                                                                                    Court
                                                                      State of Montana
        Appellants and Cross-Appellees,

       v.                                                            ORDER

 KEITH RATY, COLLEEN RATY, et. al.,

       Appellees and Cross-Appellants.



       Appellants and Cross-Appellees Elgin Faber and Colleen Faber (Fabers) have
moved to strike a portion of the cross-appeal reply brief filed by Appellees and Cross-
Appellants Keith Raty, Colleen Raty, et. al. (Ratys). Fabers argue that Ratys' cross-appeal
reply brief primarily argues issues for a second time, instead of being "confined to new
rnatter raised" in Fabers' cross-appellee brief answering Ratys' cross appeal, as required
by M. R. App. P. 12(3), and thus violates the Rule. In response to the motion, Ratys argue
their cross-appeal reply arguments are related to the positions taken by Fabers in the
cross-appellee brief, including Fabers' position therein that termination of the grazing lease
ended the rights claimed by Ratys, necessitating Ratys' argument in reply about the terms
of the grazing lease, notwithstanding their prior arguments.
       The Court will consider this issue in conjunction with undertaking full review of the
briefing in the matter and resolving the appeal. Therefore,
       IT IS HEREBY ORDERED that the motion to strike is TAKEN UNDER
ADVISEMENT.
       The Clerk is directe to provide a copy hereof to counsel of record.
       DATED this 43        day of August, 2022.



                                                                 Chief Justice
    94.0 ,..1.-LL
         Justices




2